DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The current application has the following disclosed patentably distinct species groups:
Species Group I comprising a cell array and separation structures disposed on a substrate shown in Figs. 2A-7B and 9A-9B.
Species Group II is shown in Figs. 8A-8B; it differs from Species Group I and Species Group III (described below) by having a cell array, separation structures, and a substrate disposed on a peripheral circuit region.
Species Group III is shown in Figs. 10A-10B; its main difference from Species Groups I and II (in addition to shown above) – existence of two cell arrays – upper STU and low STL, STU being stacked on STL.
The species groups are independent or distinct because as disclosed the different species groups have mutually exclusive characteristics as described above. In addition, these species are not obvious variants of each other based on the current record.
At least Species Group I comprises Species I-1 through I-4, with most obvious differences between species described below (although some other differences also exist):
Species I-1 is shown in Figs. 2A-2C and 7A-7B; it comprises alternating conductive and insulating stack structures separated by two second separation regions 170 and one third separation region 175.
Species I-2 is shown in Figs. 3A-3B; it differs from Species I-1 by having two third separation regions 175 between two second separation regions 170.
Species I-3 is shown in Figs. 4A/B-5A/B; it differs from Species I-1 and I-2 by having no third separation region and having no ground contact structure 191 provided for Species I-1 and I-2.
Species I-4 is shown in Figs. 6A-6B; it differs from Species I-1, I-2, and I-3 by having a single second separation region and having no third separation region; in addition, the single separation region is aligned with a single lower separation region of a substrate. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species group, and if applicable, a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species group and species as set forth above because at least reasons “a” and “b” of reasons from reasons “a” to “d” apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species group and, if applicable, a single species disclosed for the chosen species group to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse claiming the species groups or species within a chosen species group, from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
If an allowable claim would be read on other species or species group, applicant will be entitled to consideration of claims to additional species group and/or species which depend from or otherwise require all the limitations of an allowable claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/01/22